Exhibit 10.2

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (the “Agreement”) is made and entered into as of
December 28, 2011, by and between Pegasus Funding LLC, a Delaware limited
liability company (“Debtor”), with a principal place of business at 291
Broadway, Ste. 300, New York, NY 10007 and Fund Pegasus, LLC, a Delaware limited
liability company (“Secured Party”), with a principal place of business at 210
Sylvan Avenue, Engelwood Cliffs, NJ 07632

BACKGROUND

WHEREAS, Debtor, ASFI Pegasus Holdings, LLC, Pegasus Legal Funding, LLC (“PLF”)
and Secured Party, among others, are parties or signatories to a certain
Operating Agremeent, dated of even date herewith (the “Operating Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Operating Agreement.

WHEREAS, Debtor and Secured Party are parties to that certain Revolving Credit
Agreement (the “Revolving Credit Agreement”) and that certain Revolving
Promissory Note (the “Note”) each dated of even date herewith, together with
this Agreement, collectively, the “Loan Documents.”

WHEREAS, Secured Party requires that Debtor secure its obligations to Secured
Party pursuant to the Revolving Credit Agreement and the Note by granting to
Secured Party a security interest in all assets of the Debtor, subject to PLF’s
rights under the Section 2.3 of the Revolving Credit Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Background, which is
incorporated herein by reference, other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

1. Definitions.

(a) As used herein, unless otherwise defined herein, all terms shall have the
meanings set forth in the Delaware Uniform Commercial Code, as amended from time
to time (“Delaware Uniform Commercial Code”).

(b) “Debtor’s Liabilities” shall mean all liabilities, obligations and
indebtedness of any and every kind and nature, heretofore, now or hereafter
owing, arising, due or payable by Debtor to Secured Party pursuant to the Loan
Documents.



--------------------------------------------------------------------------------

(c) “Proceeds” shall mean whatever is received when any of the Collateral (as
hereinafter defined) is sold, exchanged, leased, collected, or otherwise
disposed of, including, without limitation, cash, rents, issues, profits,
credits, rebates, refunds, insurance proceeds, negotiable instruments and other
instruments for the payment of money, chattel paper, security agreements, other
documents, and other cash and noncash proceeds.

2. Grant of Security Interest.

(a) Subject to the rights of PLF under Section 2.3 of the Revolving Credit
Agreement, Debtor hereby grants to Secured Party a continuing first priority
security interest in all of Debtor’s presently owned and hereafter acquired
assets including but not limited to:

(i) the proceeds from Liquidations;

(ii) the bank accounts of Debtor, (including but not limited, to the Proceeds
Account, Overhead Account, the Investment Advance Account),

(iii) Purchase Agreements and proceeds thereof;

(iv) subject to the rights of PLF, as licensor, under Section 6.17 of the
Operating Agreement, trademarks, service marks, trade names, logos, label
designs, brand names, patents, patent applications;

(v) patent rights, ideas, discoveries, inventions, copyrights, drawings,
sketches, diagrams, specifications, models, writings, documents, trade secrets,
data, databases, computer applications, computer programs, computer software
(including both source code and object code), plans, blueprints, patterns,
licenses, formulas, technology, technical processes, technical data, other
know-how;

(vi) all of Debtor’s presently owned and hereafter acquired accounts receivable;
accounts; money; checks; deposit accounts; securities; investment property;
promissory notes; leases; documents; instruments; chattel paper; negotiable
instruments; negotiable documents; all other rights to the payment of money
whether or not owed, including, but not limited to, rights to unearned and
returned insurance premiums; equipment; general intangibles; goods (including,
but not limited to, goods held for sale, returned, reclaimed or repossessed
goods, with the right of stoppage in transit, sold, consigned, leased or
otherwise furnished by Debtor); contract rights; contracts; choses in action;
rights of action; rights of action; rights; notes; manuals; preference claims;
motor vehicles; furniture; office equipment; machinery; warranties; bills of
sale; records (which term shall include correspondence; memoranda; tapes; data;
books of account, and other books relating to or being records of the accounts
or by which the accounts are or may hereafter be secured, evidenced,
acknowledged or made payable; books; paper; ledger sheets; writings;
information; records; files; bills; receipts; deeds; certificates and documents
of ownership; invoices; invoice documents and other documents or transcribed
information of any type, whether expressed in the ordinary or in machine
language); merchandise; supplies; incidentals; office supplies; packaging
materials; inventory, whether owned, consigned or held in consignment
(including, but not limited to, inventory held for sale or lease or furnished or
to be furnished under contracts of service); raw



--------------------------------------------------------------------------------

materials; work in process; goods used or consumed in business and all other
personal property of whatever kind or description; wherever located, now
existing or hereafter acquired, and all additions, accessories, parts,
substitutions, accretions, accessions, increases and attachments thereto and
thereof and components and replacements thereof and products and Proceeds of the
same and all guaranties, security and other collateral with respect to any of
the foregoing (collectively, the “Collateral”).

(b) Debtor shall, at its own cost and expense, concurrently with the execution
of this Agreement, and at any time(s) thereafter, at the request of Secured
Party, execute and deliver to Secured Party such financing statements,
continuation statements, amendments and other documents (collectively, along
with this Agreement, the “Security Documents”) and take such actions, and cause
to be taken such actions (including delivery of Collateral to Secured Party), as
Secured Party determines shall be appropriate to perfect and to keep perfected
Secured Party’s security interest in the Collateral and to consummate fully all
of the transactions contemplated herein, and Debtor shall pay the cost of all
public office filings deemed appropriate by Secured Party. Photocopies of this
Agreement may be filed as or with financing statements.

3. Priority and Continuing Nature of Security Interest. Debtor represents and
warrants that it is now, and at all times hereafter shall be, the sole owner of
indefeasible title to the Collateral, free and clear of all liens, judgments,
charges, seizures, attachments, levies, mortgages, security interests,
garnishments, and other encumbrances of any kind whatsoever, other than the
rights of PLF and the PLF Members to receive payments from the Debtor as
specified in Section 2.3 of the Revolving Credit Agreement, and Debtor shall not
permit the Collateral to be reached by judicial process, except for the security
interests granted to Secured Party, heretofore or herein, except by reason of
Section 2.3 of the Revolving Credit Agreement. Subject as aforesaid, Debtor
shall keep the Collateral free from, and defend the Collateral against, all
liens, judgments, charges, seizures, attachments, levies, mortgages, security
interests, garnishments and other encumbrances of any kind whatsoever., . This
Agreement and the security interests granted hereby shall remain in full force
and effect until Secured Party shall file termination statements terminating all
financing with respect to the Collateral, which termination statements Secured
Party shall promptly file upon satisfaction of Debtor’s Liabilities under the
Loan Documents.

4. Disposal of Collateral. Debtor shall not, without the prior written consent
of Secured Party, sell, offer to sell, contract to sell, lease or otherwise
dispose of or transfer all or any part of the Collateral, or any interest
therein until all of Debtor’s Liabilities have been satisfied in full, expect
for any Collateral that is replaced with similar Collateral of equivalent or
greater value or which is sold or disposed of in the general course of business.

5. Use and Maintenance of Collateral. The Collateral shall be used by Debtor for
Debtor’s business purposes only, and Debtor shall maintain the Collateral in
good condition and repair; shall not abandon, conceal, injure or destroy the
Collateral, nor deface any identifying marks thereon; shall not permit the
Collateral to be used illegally; shall not permit anything to be done to impair
the value of the Collateral and will pay and discharge all taxes, charges,
assessments and other impositions derived from the Collateral or from its use
and from the operation of Debtor’s business, as well as the cost of repairs to
or maintenance of the Collateral.

 

3



--------------------------------------------------------------------------------

In the event Debtor fails to pay any of the aforesaid sums, Secured Party may,
but shall not be required to, do so for Debtor’s account with the right of
subrogation. Any and all sums so advanced by Secured Party shall constitute an
item of Debtor’s Liabilities and shall bear interest at the rate of Bank Leumi’s
prime rate plus five percent (5%) per annum until paid, and said unpaid sums and
said interest thereon shall be secured by the Collateral and be payable on
demand.

6. Destruction of Collateral. No injury to or loss or destruction of the
Collateral shall relieve Debtor’s obligation to pay and perform in full Debtor’s
Liabilities.

7. Affirmative Representations and Covenants of Debtor. Debtor covenants and
warrants that:

(a) The name of Debtor as reflected in its Certificate of Formation is Pegasus
Funding LLC. the principal place of business of the Debtor is New York, New
York. Debtor was duly formed as a limited liability company and validly exists
under the laws of the State of Delaware.

(b) Debtor shall not, without providing thirty (30) days prior written notice to
Secured Party, (i) amend its Certificate of Formation to change Debtor’s name,
(ii) change its address from that set forth herein or (iii) change its state of
organization.

(c) Debtor shall, at Secured Party’s request, segregate any or all Proceeds and
hold same, which shall constitute trust funds, in trust, for Secured Party’s
benefit, and/or deliver said Proceeds to Secured Party.

(d) Debtor is not a party to, does not hold, and shall not acquire or enter into
any contracts giving, or to give rise to any accounts from the United States or
any department, agency or instrumentality thereof without Secured Party’s prior
written consent, and shall execute all papers and take all actions requested by
Secured Party to cause all monies due and to become due under such contracts to
be assigned to Secured Party and notice to be given to the government under the
Federal Assignment of Claims Act or any similar law.

8. Power of Attorney. Upon an Event of Default (as defined below), Debtor hereby
irrevocably appoints Secured Party and any of its agents and attorneys as
Debtor’s attorney-infact with full power and authority to do any and every act
which Debtor is obligated by this Agreement to do with respect to the Collateral
and Secured Party’s security interest therein, including, without limitation,
the right to exercise all rights of Debtor in the Collateral, to make
collections, to sign the name of Debtor on checks received, to execute any and
all documents and instruments and to do all things necessary to preserve and
protect the Collateral and to protect Secured Party’s security interest in the
Collateral and Secured Party’s interest in insurance proceeds and/or unearned
premiums. Neither Secured Party nor any of his agents or attorneys shall be
liable for any act of commission or omission, nor for any error of judgment or
mistake of fact or law. This power, being coupled with an interest, is
irrevocable so long as any of Debtor’s Liabilities remain unsatisfied.

 

4



--------------------------------------------------------------------------------

9. Events of Default. Debtor shall be in default under this Agreement upon the
happening of any of the following events or conditions (an “Event of Default”):

(a) The failure of Debtor, PLF or the PLF Parties to comply with, or any of the
aforesaid parties breach of, any obligation, undertaking, representation,
agreement, condition, warranty, or covenant in favor of Secured Party, contained
or referred to in the Note, the Revolving Credit Agreement, the Operating
Agreement, or the Consulting Agreements with either Max Alperovich or Alexander
Khanas or this Agreement.

(b) Any event occurs which results in the acceleration of the maturity of any
indebtedness of Debtor or any other party liable for any or all of Debtor’s
Liabilities to any party, other than Secured Party, under any indenture,
agreement or other undertaking.

(c) Loss, theft, governmental taking or condemnation, damage, destruction, sale
or other transfer (except as herein expressly provided) or encumbrance to or on
any of the Collateral (except as herein expressly provided), or the making of
any levy, lien, charge, garnishment, seizure or attachment with respect to any
property of Debtor (except as herein expressly provided) or of any other party
liable for any or all of Debtor’s Liabilities.

(d) Appointment of a receiver for any part of the property of Debtor, assignment
for the benefit of creditors by or against Debtor, or the commencement of any
proceeding under any bankruptcy or insolvency laws by or against Debtor or any
other party liable for any or all of Debtor’s Liabilities.

(e) Actual or attempted (or preparation for) dissolution, termination of
existence, liquidation, merger, insolvency, business failure, reorganization, or
cessation of operations of Debtor or of any other party liable for any or all of
Debtor’s Liabilities (or death of any such other party).

(f) The termination of the Operating Agreement.

(g) A judgment is obtained against Debtor in the amount of at least $35,000.

10. Remedies. Upon the occurrence of an Event of Default, in addition to any
other rights, powers or remedies, equitable or legal, Secured Party may have,
Secured Party may, at its option, exercise any and all of the following rights,
all of which shall be cumulative to the extent permitted by law, subject in all
events, to the rights of PLF specified in the Revolving Credit Agreement:

(a) Cure or attempt to cure such default and, in doing so, Secured Party may
elect temporarily to take possession and/or control of the Collateral, as agent
for Debtor, and for Debtor’s account, but no cure or attempt to cure by Secured
Party shall constitute a waiver of any of Secured Party’s rights, powers and
remedies in respect of such default.

(b) Notify the account debtors under any or all accounts, and any other
party(ies) indebted to Debtor, to make payment directly to Secured Party, or to
a lockbox, as provided below, and take control and possession of any or all
Proceeds. Debtor hereby

 

5



--------------------------------------------------------------------------------

irrevocably appoints Secured Party as Debtor’s attorney-in-fact with full power
and authority, including the power of substitution, at the cost and expense of
Debtor, to demand payment, collect payment and compromise and/or institute any
action or proceeding for the collection of any monies due upon any accounts (or
other sums owing to Debtor) and to otherwise enforce the rights set forth in
this Paragraph 10. Pursuant to the foregoing, Secured Party may institute and
prosecute suits in the name of either Debtor or Secured Party, as Secured Party
shall elect, for the collection of any monies due and take all steps and actions
deemed by Secured Party to be necessary or desirable to affect collection, to
enforce payment of any account and to settle, compromise, sell, assign,
discharge or release, in whole or in part, any accounts and to make allowances
and adjustments with respect thereto. Debtor shall cooperate fully with Secured
Party and shall supply such records, witnesses and the testimony of such of its
officers, employees or agents as reasonably may be required by Secured Party;
provided, however, that the rights of Secured Party, set forth in this Paragraph
10, may be enforced by Secured Party before, as well as after, the occurrence of
an Event of Default.

(c) Accelerate any or all payments and other performance due by Debtor to
Secured Party and otherwise declare any or all of Debtor’s Liabilities
immediately due and/or payable in full, as the case may be.

(d) Exercise any and all rights, powers and remedies granted to a secured party
upon default under the Delaware Uniform Commercial Code, and/or under any other
applicable law, with respect to the Collateral, including, but not limited to,
the right to sell, lease or otherwise dispose of the Collateral, or any part
thereof, at public or private sale, for cash, credit or combination thereof.
Secured Party may require Debtor to assemble the Collateral or any part thereof
and make it available to Secured Party at a place to be designated by Secured
Party. Notice of the time and place of any public sale or of the date after
which any private sale or other intended disposition is to be made is agreed to
be commercially reasonable if sent five (5) days in advance thereof. Secured
Party shall have the right to purchase at any such sale(s), free from any equity
of redemption and other claims. The Proceeds of any sale or other disposition of
the Collateral shall first be applied to Secured Party’s expenses, fees, costs
and charges of retaking, holding, preparing for sale, selling, and the like and
to attorneys’ fees, expenses, costs and charges incurred by Secured Party in
connection therewith, and the balance shall be applied on account of Debtor’s
Liabilities pursuant to this Agreement. Any surplus shall be paid to Debtor, and
Debtor shall be liable for all deficiencies after liquidation of the Collateral.

(e) Use the Collateral in any lawful manner and collect and receive all rents,
income, revenue, earnings, issues and profits therefrom.

(f) Use, in furtherance of its rights, powers and remedies, any of the
Collateral.

(g) Take any and all actions deemed by Secured Party to be necessary or
advisable to protect its rights and interests hereunder.

 

6



--------------------------------------------------------------------------------

11. Costs.

(a) Debtor agrees to reimburse Secured Party for any payment made or any
expense, fee, cost or charge incurred by Secured Party in connection with this
Agreement and/or with respect to the Collateral, and without limitation of the
foregoing, in furtherance of its rights, powers and remedies hereunder and
protection of its interest in the Collateral. Any and all sums so advanced by
Secured Party shall constitute an item of Debtor’s Liabilities and shall bear
interest at the rate of Bank Leumi’s prime rate plus five percent (5%) per annum
until paid, and said sums and said interest shall be secured by the Collateral
and be payable on demand.

(b) If at any time or times hereafter Secured Party employs counsel to assist
Secured Party in any way in connection with this Agreement and/or with respect
to the Collateral, and without limitation of the foregoing, in furtherance of
its rights, powers and remedies hereunder and protection of its interest in the
Collateral (including, but not limited to, employing counsel to protect, take
possession of, or liquidate any Collateral, or to attempt to enforce any
security interest or lien in any Collateral, or to enforce any rights of Secured
Party, including, but not limited to, any proceedings by Secured Party under the
Bankruptcy Code), Debtor shall pay all legal and other expenses, fees, costs and
charges thereby incurred by Secured Party. Any and all sums so advanced by
Secured Party shall constitute an item of Debtor’s Liabilities and shall bear
interest at the rate of Bank Leumi’s prime rate plus five percent (5%) per annum
(pre- and post -judgment) until paid, and said sums and said interest shall be
secured by the Collateral and be payable on demand.

12. No Waiver; Cumulative Remedies. No failure or delay on the part of Secured
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof. Nor shall any single or partial exercise of any right, power or
privilege hereunder preclude or require any other or further exercise thereof or
the exercise of any other right, power or privilege. Secured Party shall not be
deemed, by any act of omission or commission, to have waived any of its rights
or remedies hereunder unless such waiver is in writing and signed by Secured
Party, and then only to the extent specifically set forth in writing. A waiver
with respect to one event shall not be construed as continuing or as a bar to or
a waiver of any right or remedy with respect to a subsequent event. The rights
and remedies herein provided are cumulative and not exclusive of any rights or
remedies provided by law.

13. Waiver. Debtor hereby waives presentment for payment, notice of demand,
maturity, notice of non-payment, partial payment, dishonor, protest, notice of
default and all other demands and notices in connection with the creation,
delivery, acceptance, performance, default, collection or enforcement of this
Agreement except as set forth explicitly to the contrary herein. Debtor also
waives all benefit that might accrue to Debtor by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy, or
sale under execution, or providing for any stay of execution, exemption from
civil process or extension of time for payment. Debtor agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
or on any writ of execution issued thereon, may be sold in whole or in part in
any order desired by Secured Party.

 

7



--------------------------------------------------------------------------------

14. Waiver of Immunity. Debtor hereby irrevocably and unconditionally waives any
right to claim immunity in respect of itself or any of the Collateral, including
immunity from attachment in aid of execution of judgment, and immunity from
execution of judgment, all in respect of any legal suit, action or proceeding
arising out of or relating to this Agreement.

15. Notice. All notices permitted or required under this Agreement shall be
deemed given when deposited in the United States mail. All notices by mail shall
be sent by registered or certified mail, postage prepaid, return receipt
requested, addressed to the respective parties at the addresses set forth above
or as the parties may, from time to time, designate in writing.

16. Applicable Law; Jurisdiction. This Agreement shall be governed by the laws
of the State of Delaware, except to the extent that the Delaware Uniform
Commercial Code governs. Debtor and Secured Party each agrees that the Courts of
the State of New York, County of New York and the United States District Court
for the Southern District of New York shall have exclusive jurisdiction to hear
and determine any claims or disputes pertaining or arising directly or
indirectly to this Agreement or any amendment or supplement hereto or to any
matter arising herefrom or therefrom. Debtor and Secured Party expressly submit
and consent in advance, to such exclusive jurisdiction in any action or
proceeding in such courts, agree that venue will be proper in such courts for
all such matters.

17. Instrument under Seal. This instrument is intended to take effect as an
instrument under seal.

18. Severability. If any provision or subprovision of this Agreement shall for
any reason be held to be invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision or subprovision hereof,
but this Agreement shall be construed as if such invalid or unenforceable
provision or subprovision had never been contained herein.

 

8



--------------------------------------------------------------------------------

19. Legal Effect. This Agreement and all other instruments and documents
executed and delivered pursuant hereto or to consummate the transactions
contemplated hereunder shall be binding upon and inure to the benefit of the
successors and assigns of the parties thereto.

20. Entire Agreement: Modification and Captions. This Agreement contains the
entire agreement between the parties with respect to the subject matter hereof
other than as set forth in the Note. Further, there are no oral agreements
between the parties. The captions of the various sections hereof are for
convenience only and shall not control or affect the meaning or construction of
any of the terms or provisions of this Agreement. Any change or modification
hereof must be in writing and signed by both parties hereto.

21. Acknowledgement. Notwithstanding anything to the contrary in this Agreement,
Secured Party hereby authorizes Debtor to take all actions necessary to comply
with the provisions of Section 2.3 of the Revolving Credit Agreement in respect
of the rights of the PLF Parties and PLF specified therein, and to comply with
all of Debtor’s obligations to the PLF Parties and PLF under and pursuant to the
Operating Agreement.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Security Agreement has been duly executed on the day
and year first above written.

 

PEGASUS FUNDING LLC By:   /s/    Max Alperovich         Name:   Max Alperovich
Title:   Authorized Officer

 

FUND PEGASUS, LLC. By:   /s/    Gary Stern         Name:   Gary Stern Title:  
Manager/CEO